     Case 1:20-cv-00522-NONE-JLT Document 45 Filed 08/24/20 Page 1 of 4


 1   XAVIER BECERRA, State Bar No. 118517
     Attorney General of California
 2   BRUCE D. MCGAGIN, State Bar No. 170146
     Supervising Deputy Attorney General
 3   STACEY L. ROBERTS, State Bar No. 237998
     Supervising Deputy Attorney General
 4   ETHAN A. TURNER, State Bar No. 294891
     KELLY T. SMITH, State Bar No. 196821
 5   Deputy Attorneys General
      1300 I Street, Suite 125
 6    P.O. Box 944255
      Sacramento, CA 94244-2550
 7    Telephone: (916) 210-6465
      Fax: (916) 322-8288
 8    E-mail: Kelly.Smith@doj.ca.gov
     Attorneys for Defendants, Department of Fish and
 9   Wildlife and Director Charlton H. Bonham
10

11                             IN THE UNITED STATES DISTRICT COURT

12                          FOR THE EASTERN DISTRICT OF CALIFORNIA

13                                               CIVIL DIVISION

14

15   APOTHIO, LLC,                                           Case No. 1:20-cv-00522-NONE-JLT
                                                Plaintiff,
16                  v.
17   KERN COUNTY; KERN COUNTY                                STATE DEFENDANTS’ OPPOSITION
     SHERIFF’S OFFICE; CALIFORNIA                            TO PLAINTIFF’S MOTION FOR LEAVE
18   DEPARTMENT OF FISH AND                                  TO FILE AND NOTICE OF
     WILDLIFE; DONNY YOUNGBLOOD;                             SUPPLEMENTAL AUTHORITY
19   JOSHUA NICHOLSON; CHARLTON H.
     BONHAM; JOHN DOES #1 THROUGH                            Date:             August 10, 2020
20   #10, UNKNOWN AGENTS OF THE KERN                         Time:             8:30 a.m.
     COUNTY SHERIFF’S OFFICE; JOHN                           Dept:             Courtroom 4
21   DOES #11 THROUGH #20, UNKNOWN                           Judge:            NONE
     AGENTS OF THE CALIFORNIA FISH
22   AND WILDLIFE DEPARTMENT,                                Action Filed: April 10, 2020
23                                          Defendants.
24

25

26

27

28

             State Defendants’ Opposition to Plaintiff’s Motion for Leave to File and Notice of Supplemental Authority
                                                                                 (Case No. 1:20-cv-00522-NONE-JLT)
     Case 1:20-cv-00522-NONE-JLT Document 45 Filed 08/24/20 Page 2 of 4


 1                                                 INTRODUCTION

 2         The request by Apothio, LLC, (Apothio) seeking leave to supplement its opposition is an

 3   inappropriate means to reargue its position after briefing has closed. The purported “new” law is

 4   unrelated to the grounds identified in the Motions to Dismiss and Strike presented by California

 5   Department of Fish and Wildlife and Director Charlton H. Bonham (State Defendants).

 6   Therefore, State Defendants respectfully request the court deny Apothio’s request to file any

 7   supplemental authority.

 8                                                    DISCUSSION

 9         Apothio’s supplemental authority, Granny Purps, Inc. v. County of Santa Cruz, WL

10   4504904 (E.D. Cal. Aug. 5, 2020), (Granny Purps) is inapt and misleading, because it involved a

11   Santa Cruz County land use regulation, not the legal application, as is the case here, of state and

12   federal laws regulating hemp. The court’s analysis determined plaintiff possessed “a dispensary

13   operating in compliance with state medical marijuana law.” Id. at *2. Medical marijuana

14   distribution is not the issue in this matter.

15         Apothio contends Granny Purps is authority that its unlicensed hemp is not per se

16   contraband. Granny Purps was decided in the California courts, on a state law question, regarding

17   a local government regulation unrelated to Apothio’s claim of “research” exemption from

18   licensing or law. It concerns none of Apothio’s federal law civil rights claims in the instant case.

19   Intentionally or otherwise, Apothio’s argument to offer Granny Purps confuses the issues here

20   with inapplicable California medical marijuana law. Apothio offers Granny Purps simply to

21   deflect from the central legal issue here: Apothio’s self-proclaimed “research” is unfounded under

22   the law.

23         Further, Apothio enlists Granny Purps in an attempt to conjure a question of fact, then

24   promptly admits: “This Court should similarly accept Apothio’s allegations in its complaint that it

25   was growing hemp in compliance with state and federal law…” Apothio’s Motion for Leave

26   (ECF 44) at 3:17-19. As discussed in the State Defendants’ motions, the court obviously need not

27   accept Apothio’s legal contention as a fact.

28
                                                              1
                State Defendants’ Opposition to Plaintiff’s Motion for Leave to File and Notice of Supplemental Authority
                                                                                    (Case No. 1:20-cv-00522-NONE-JLT)
     Case 1:20-cv-00522-NONE-JLT Document 45 Filed 08/24/20 Page 3 of 4


 1         This case is not about medical marijuana. This case concerns hemp, with its particular

 2   evolution of law. Cannabis plants—such as Apothio’s hemp plants—are contraband under the

 3   federal Controlled Substances Act (CSA), regardless of THC content. “Courts have consistently

 4   found that naturally-occurring THC content of marijuana is irrelevant to whether it falls under the

 5   CSA.” Innovative Nutraceuticals, LLC v. United States WL 3017672, *4 (C.D. Cal. Mar. 28,

 6   2019) (cited by Apothio in its opposition). Monson v. Drug Enf't Admin., 522 F.Supp.2d 1188,

 7   1199-1200 (D.N.D. 2007), aff'd, 589 F.3d 952 (8th Cir. 2009) (entire cannabis plants, which

 8   necessarily included flowers, fell under CSA definition of marijuana “regardless of their THC

 9   concentration”).
10         Granny Purps sheds no light on the hemp legal questions at issue here. As such, Apothio’s
11   request to supplement its briefing should be denied.
12
                                                   CONCLUSION
13
           State Defendants request the court deny Apothio’s motion for leave to submit the Granny
14
     Purps decision as supplemental authority to support its opposition. If the court is inclined to grant
15
     leave, State Defendants request leave to file supplemental argument addressing Granny Purps in
16
     greater detail.
17

18   Dated: August 24, 2020                                     Respectfully Submitted,
19                                                              XAVIER BECERRA
                                                                Attorney General of California
20                                                              BRUCE D. MCGAGIN
                                                                Supervising Deputy Attorney General
21
                                                                  /s/ Kelly Smith
22
                                                                KELLY T. SMITH
23                                                              Deputy Attorney General
                                                                Attorneys for Defendants, Department of Fish
24                                                              and Wildlife and Director Charlton H.
                                                                Bonham
25

26

27

28
                                                            2
              State Defendants’ Opposition to Plaintiff’s Motion for Leave to File and Notice of Supplemental Authority
                                                                                  (Case No. 1:20-cv-00522-NONE-JLT)
       Case 1:20-cv-00522-NONE-JLT Document 45 Filed 08/24/20 Page 4 of 4



                                   CERTIFICATE OF SERVICE

Case Name:         Apothio, LLC v. Kern County, et al.    No.     1:20-cv-00522-NONE-JLT

I hereby certify that on August 24, 2020, I electronically filed the following documents with the
Clerk of the Court by using the CM/ECF system:

   STATE DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION FOR LEAVE
          TO FILE AND NOTICE OF SUPPLEMENTAL AUTHORITY

I certify that all participants in the case are registered CM/ECF users and that service will be
accomplished by the CM/ECF system.

I declare under penalty of perjury under the laws of the State of California and the United States
of America the foregoing is true and correct and that this declaration was executed on August 24,
2020, at Sacramento, California.

                Sharon Claiborne                                /s/ Sharon Claiborne
                   Declarant                                          Signature
SA2020300599
34347831.docx
